Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered April 6, 1993, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the second degree, and grand *578larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the Supreme Court erred in its Sandoval ruling, which permitted the prosecutor to impeach him with the underlying facts of a prior robbery conviction. We disagree. Convictions involving theft, such as robbery, are highly relevant to the issue of credibility because they demonstrate the defendant’s willingness to deliberately further his self-interest at the expense of society (see, People v Drakes, 211 AD2d 809; People v Kelland, 208 AD2d 954; People v Miller, 199 AD2d 422, 423). Moreover, any similarities between the defendant’s prior conviction and the crimes charged did not compel preclusion (see, People v Pavao, 59 NY2d 282; People v Harvey, 212 AD2d 730). Finally, the record demonstrates that the court engaged in a proper balancing between the probative value of the conviction for impeachment purposes and the prejudicial effect of such impeachment upon the defendant (see, People v Sandoval, 34 NY2d 371, 376; People v West, 212 AD2d 651). Rosenblatt, J. P., Ritter, Santucci and Krausman, JJ., concur.